DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed on July 27, 2021 has been entered. Claims 1, 3, 5-18, 20, and 21 are now pending in the application. Applicant's amendments have addressed all informalities as previously set forth in the final action mailed on April 6, 2021.

Response to Arguments
Applicant’s arguments see pages 7-8, filed July 27, 2021, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections have been removed based on the current claim amendments.

Allowable Subject Matter

Claims 1, 3, 5-18, 20, and 21 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to independent claim 1, none of the cited prior art alone or in combination provides motivation to teach “logic executed by the at least one processor to receive location data from the at least one user device and a server communicatively coupled to the at least one user device” and “logic executed by the at least one processor to process and display information derived from at least a portion of the asset or infrastructure data based on at least one condition, wherein the at least one condition comprises a physical location of an asset or infrastructure relative to an area or region displayed by the at least one map; and wherein the information comprises a near real-time or real-time resource or asset analysis”dehn/16 184/16 184-response-002.docx, as the references only describe systems for utility resource asset management based on models and predictions generated from asset parameter data and mobile devices capable of implementing browser for viewing GIS data, however the references fail to explicitly disclose a server system that acquires location data of an asset on-site to provide real-time asset and resource analysis for the user located at the particular location as the prior art focuses on generating predictions and models for the analysis, in conjunction with the remaining limitations of claim 1.
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
In regards to independent claims 18 and 21, these claims recite limitations similar in scope to that of claim 1, and thus are allowed under the same rationale as provided above.
In regards to dependent claims 3, 5-17, and 20, these claims depend from allowed base claims 1 and 18, and thus are allowed under the same rationale as provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion      
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2008/0180319 A1– Reference is of particular relevance to the application as it describes a wireless utility asset mapping device comprising an external interface module, and an external equipment in communication with the external interface module.
US 2012/0233046 A1– Reference is of particular relevance to the application as it describes a method for providing stationary asset information including receiving a request from a user for information related to the stationary assets in a geographic area, collecting information related to stationary assets in the geographic area from at least one entity, converting the information and providing the converted information to the user. The information may be collected from a plurality of entities and may relate to assets located above or underground.





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.